          Case 4:19-cv-04759 Document 2 Filed on 12/20/19 in TXSD Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS


 In re:                                           §
 Terri Jenkins                                    §         Civil Action No. 4:19-cv-04759
           Debtor                                 §
                                                  §         Bankruptcy Case No. 19-33769
 Terri Jenkins                                    §
           Appellant                              §


                                      Notice of Deficiency
1. The notice of appeal was filed in the bankruptcy court on 11/25/2019. The designation of the
   record was due on Click here to enter due date.. See Fed. R. Bankr. P. 8006.

2. If the appellant does not cure these deficiencies within 14 days, the district court may dismiss
   the appeal without further notice.

          ☒ The filing fee has not been paid.

          ☐ The record has not been designated.

          ☐ The record designated by the appellant includes transcripts that have not been
            ordered.

          ☐ The appellant has not arranged to pay for the transcripts designated.




Date: December 20, 2019
                                                      David J. Bradley, Clerk of Court
                                                      H. Lerma
                                                      Deputy Clerk
